Citation Nr: 0103856	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
claimed as a residual of exposure to Agent Orange.   

2.  Entitlement to service connection for hyperkeratosis of 
the hard palate, with mucosal hyperplasia, claimed as a 
residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri. 

In the appellant's substantive appeal (VA Form 9), dated in 
August 1997, the appellant requested a hearing at the local 
VA office before a member of the Board.  The Board observes 
that hearings were subsequently scheduled for December 1997, 
February 1998, and May 1998.  However, correspondence from 
the appellant's representative to the RO, dated in May 1998, 
shows that the appellant withdrew his request for a Travel 
Board hearing.   


FINDINGS OF FACT

1.  There is no competent medical evidence that the appellant 
has ever had a soft tissue sarcoma.  

2.  There is no competent medical evidence relating the 
appellant's currently diagnosed hyperkeratosis of the hard 
palate, with mucosal hyperplasia, to service, including any 
Agent Orange exposure, therein.  


CONCLUSIONS OF LAW

1.  The appellant does not have a soft tissue sarcoma, 
claimed as secondary to Agent Orange exposure, that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

2.  Hyperkeratosis of the hard palate, with mucosal 
hyperplasia, claimed as secondary to Agent Orange exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a soft tissue sarcoma or any 
disorder of the hard palate.  The appellant's separation 
examination report, dated in December 1970, shows that his 
nose, sinuses, mouth, and throat were all clinically 
evaluated as normal.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he had active 
military service from December 1968 to December 1970, which 
included one year and one day in Vietnam.  He received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Combat Infantryman Badge.  

In November 1998, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in St. Louis, from 
February 1996 to October 1998.  The records are negative for 
any complaints or findings of a soft tissue sarcoma.  The 
records reflect that in March 1996, the appellant was seen 
for a complaint of trouble swallowing.  A few days later he 
was evaluated for an ulcerated palatal torus.  A March 1996 
biopsy of the torus was noted to show mild hyperkeratosis, 
squamous hyperplasia, and vacuolated squamous cells of the 
epithelium.  In May 1996, the appellant had an excisional 
biopsy of a lesion posterior to the torus.  According to the 
pathology report, the diagnosis was hard palate biopsy, 
hyperkeratosis and mucosal hyperplasia, negative for 
malignancy.  In June 1996 the appellant was advised that the 
lesion was pre-cancerous and that he should stop smoking.  
The appellant was seen on numerous subsequent occasions with 
no further relevant complaints or abnormal findings. 


II.  Analysis

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board remanded this case in October 1998.  At that time, 
the Board noted that in the November 1996 rating decision the 
RO indicated that VAMC outpatient treatment records from 
February to August 1996 were reviewed and also referred to 
the appellant's Application for Compensation or Pension dated 
in August 1996.  It was noted that those documents were not 
contained in the record.  Thus, the Board remanded this case 
and requested that the RO obtain them.  

As previously stated, in November 1998, the RO received 
outpatient treatment records from the St. Louis VAMC, from 
February 1996 to October 1998.  In addition, by 
correspondence from the RO to the appellant, dated in 
November 1998, the RO requested that he provide the names and 
address for all VA and non-VA health care providers who had 
evaluated or treated him at any time for a soft tissue 
sarcoma.  In addition, in correspondence from the RO to the 
appellant, dated in January 1999, the RO requested that the 
appellant furnish a copy of his August 1996 Application for 
Compensation or Pension.  If the appellant did not have a 
copy of that application, he was to notify the RO.  No reply 
to either letter was received.  

The evidence of record includes VA Form 119, Report of 
Contact, dated in January 1999, which shows that at that 
time, the RO noted that the Disabled American Veterans, the 
appellant's representative, had been contacted in order to 
obtain a copy of the appellant's August 1996 Application for 
Compensation or Pension.  The Disabled American Veterans 
responded that their files did not contain a copy of the 
application.  Thus, in light of the above, the Board 
concludes that there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.  

The Board further finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to 
be codified at 38 U.S.C.A. § 5103A].  No further development 
is required in order to comply with VA's duty to assist.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307(a)(6) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (emphasis provided in case).  
The Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (2000).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  Where chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
becomes manifest to a compensable degree within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e), and as amended by 61 Fed. 
Reg. 57589 (1996).

To summarize, the appellant contends that during service, he 
was exposed to Agent Orange and that the lesion diagnosed as 
hyperkeratosis of the hard palate with mucosal hyperplasia is 
a residual of his in-service exposure to Agent Orange.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that that his currently diagnosed hyperkeratosis of 
the hard palate, with mucosal hyperplasia, is a soft tissue 
sarcoma and/or is related to service, including any in-
service exposure to Agent Orange, is not competent evidence.  

There is no medical evidence or opinion that the veteran has 
or has ever had a soft tissue sarcoma.  Although the lesion 
removed from his palate apparently was pre-cancerous, it was 
not malignant and was never diagnosed as a soft tissue 
sarcoma.  Lacking any medical evidence that the veteran has 
or has ever had a softy tissue sarcoma, service connection 
must be denied.  

As to whether the appellant's currently diagnosed 
hyperkeratosis of the hard palate with mucosal hyperplasia, 
is a residual of any in-service exposure to Agent Orange or 
is otherwise related to service, hyperkeratosis of the hard 
palate with mucosal hyperplasia, is not one of the diseases 
recognized as attributable to Agent Orange under applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e) (implementing 
38 U.S.C.A. § 1116).  Therefore, the appellant may not 
receive the benefit of a rebuttable presumption that his 
hyperkeratosis of the hard palate with mucosal hyperplasia 
was caused by exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Accordingly, the provisions of section 1116 are not for 
application in this case.       

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)).

As previously stated, the appellant's service medical 
records, including his separation examination report, are 
negative for any complaints or findings of hyperkeratosis of 
the hard palate with mucosal hyperplasia.  The evidence shows 
that in March 1996, more than 25 years after service, 
hyperkeratosis and mucosal hyperplasia of the hard palate 
were diagnosed.  However, it is neither shown nor claimed 
that that disorder had its onset during service and there is 
no competent evidence that it is related to any exposure to 
Agent Orange.  Therefore, in light of the above, the Board 
concludes that the preponderance of the evidence weighs 
against a finding that the appellant's currently diagnosed 
hyperkeratosis of the hard palate with mucosal hyperplasia is 
attributable to any alleged exposure to Agent Orange or is 
otherwise related to service.  As the preponderance of the 
evidence is unfavorable, the appellant's claim must be 
denied.


ORDER

Entitlement to service connection for soft tissue sarcoma 
claimed as a residual of exposure to Agent Orange is denied.  

Entitlement to service connection for hyperkeratosis of the 
hard palate, with mucosal hyperplasia, claimed as a residual 
of exposure to Agent Orange, is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

